Journal Entries (1828-29): Journal 4: (1) Motion for leave to amend return to subpoena *p. 225; (2) motion to dissolve injunction *p. 233; (3) motion for reference to take testimony *p. 260; (4) motion for reference withdrawn *p. 263; (5) motion for rule to take testimony, motion to strike answers from file *p. 264; (6) motion to dissolve injunction *p. 290; (7) injunction dissolved, continued *p. 299.
Papers in File: (i) Bill of complaint, fiat for injunction; (2) bond for injunction; (3) writ of subpoena and return; (4) motion for leave to amend return to subpoena; (5) answer of John H. Carpenter; (6) answer of Joseph Young; (7) answer and disclaimer of Conrad Ten Eyck, Thomas Chadwick, and Johnson Kilbourn; (8) motion to dissolve injunction; (9) answer of Joseph Hickcox; (10) answer of James Bucklin; (11) motion for reference to take testimony; (12) draft of order of reference; (13) replication to the answers of the defendants; (14) motion to strike answers of Joseph Hickcox and James Bucklin; (15) affidavit of Joseph W. Torrey; (16) motion to dissolve injunction; (17) affidavit of Charles Larned.
Chancery Case 10J of 1828.